FILE COPY




SHARON KELLER                                                                                                 ABEL ACOSTA
  PRESIDING JUDGE                 Court of Criminal Appeals                                                        CLERK
                                                                                                                (SI2)4*3-KWf-

LAWRENCE E. MEYERS                      P0- B°*Ti23^!r°^ATI0P!LED
                                             AUSTIN, TEXAS 78711
                                                                  IN COURT OF APPEALS
CHERYL JOHNSON                                                                     .. ~ l f*    _i    J •>    SIAN SCHILHAB
MIKE KEASLER                                                                       12th COUrt C?             "generalcounsei
                                                                                                                (512)463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YE.ARY                                                                                AFK 1 5 2015
DAVID NEWELL
 JUDGES


                                                                                           TYLER TEXAS
                                                    April 14,2015                  CATHY S. L'JSK, CLERK

   District Attorney Anderson County                           James Wesley Volberding
   Doug Lowe                                                   100 East Ferguson, Suite 500
   500 North Church Street                                     Tyler, TX 75702-7370
   Palestine, TX 75801                                         * DELIVERED VIA E-MAIL *
   * DELIVERED VIA E-MAIL *


   Re: PRIDGEN, ROBERT LYNN
   CCA No. PD-0186-15                                                                    COANo. 12-13-00136-CR
   Trial Court Case No. 29956


   Dear District Attorney Anderson County:

             This letter is to serve notice, pursuant to Texas Rules of Appellate Procedure 9.10(c), that
   the Court has identified sensitive data or items that have been determined should be sealed in the
   above referenced case. The items are listed in the Court's order which is enclosed herewith.


             Comments or objections to the Court's order are due within 10 days of the date of the
   order.


                                                                            Sincerely,




                                                                           Abel Acosta, Clerk

   cc:     12th Court Of Appeals Clerk (DELIVERED VIA E-MAIL)




                        Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                           w ebs1te www.txcourts.oov/cca.aspx
           IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS
                                                                 FILED IN COURT OF APPEALS
                                     NO. PD-0186-15
                                                                   12th Court of Appeals District



                        ROBERT LYNN PRIDGEN, Appellant

                                                                  CAT


                                 THE STATE OF TEXAS


                      ORDER PURSUANT TO TEXAS RULES OF
                         APPELLATE PROCEDURE RULE 9.10




       Per curiam.


                                         ORDER


       This cause is before this Court on petition for discretionary review from court of

appeals case number 12-13-00136-CR, trial court case number 29956 in the 3rd District

Court of Anderson County.

       The Clerk of this Court has discovered sensitive data in the record, namely:

sexually explicit photographs. TEX. R. APP. P. Rule 9.10(a). Pursuant to Texas Rule of

Appellate Procedure 9.10, the Clerk sought a ruling from the Court and thereafter notified

the parties. The Court now orders the Clerk of this Court to seal the discovered sensitive
                                                                            Rule 9.10 Order-2


data from the records identified and listed below. The Court further orders the trial court


clerk, the clerk of the court of appeals, or any entity or individual possessing the

following documents to redact or seal the documents pursuant to this order:

       1.     Appellant's Petition for Discretionary Review

       2.      Appellant's Amended Petition for Discretionary Review

Filed: April 14,2015

Do not publish